Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-14-00330-CV

                         In the INTEREST OF M.J.W., J.A., and C.A.

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-PA-02053
                            Honorable Peter Sakai, Judge Presiding

       BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s order terminating the
parental rights of Jessica B.W. is AFFIRMED.

       It is further ORDERED that no costs be assessed because appellant is indigent.

       SIGNED October 22, 2014.


                                                  _____________________________
                                                  Luz Elena D. Chapa, Justice